UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2043


JOSEPH SCHAFER; MAUREEN SCHAFER,

                Plaintiffs – Appellants,

          v.

CITIBANK, N.A., as trustee for Bear Stearns ALT-A Trust
2006-5; BEAR STEARNS ALT-A TRUST 2006-5, A New York common
law trust; JP Morgan Chase Bank, N.A., f/k/a EMC Mortgage
Corporation, as successor in interest to EMC Mortgage, LLC;
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED, a
Delaware Corporation; COMMONWEALTH TRUSTEES, LLC,

                Defendants – Appellees,

          and

FIRST GUARANTY MORTGAGE CORPORATION, a Virginia Corporation;
DAVID A. NEAL, a Virginia Resident, Original Trustee,

                Defendants.

--------------------------------------

VIRGINIA POVERTY LAW CENTER; NATIONAL CONSUMER LAW CENTER;
NATIONAL   ASSOCIATION  OF  CONSUMER   ADVOCATES;  HOUSING
OPPORTUNITIES MADE EQUAL; VIRGINIA INTERFAITH CENTER FOR
PUBLIC POLICY,

                Amici Supporting Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00010-GBL-TCB)
Submitted:   September 19, 2011       Decided:   September 28, 2011


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher E. Brown, R. Michael Smith, BROWN, BROWN & BROWN,
P.C., Alexandria, Virginia, for Appellants.      Eric N. Heyer,
THOMPSON & HINE LLP, Washington, D.C.; Mark D. Meyer, ROSENBERG
& ASSOCIATES, LLC, Bethesda, Maryland, for Appellees. Thomas D.
Domonoske, LEGAL AID JUSTICE CENTER, Harrisonburg, Virginia;
Brenda Castaneda, LEGAL AID JUSTICE CENTER, Charlottesville,
Virginia, for Amici Supporting Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

           Joseph and Maureen Schafer appeal the district court’s

order granting Defendants’ Fed. R. Civ. P. 12(b)(6) motions to

dismiss Plaintiffs’ state law claims for declaratory judgment,

breach of fiduciary duty, and quiet title, as well as their

claim under the Fair Debt Collection Practices Act, 15 U.S.C.A.

§§ 1692-1692p (West 2009 & Supp. 2011).              Potential amici curiae

have filed a motion to file an amici curiae brief, along with an

amici curiae brief, and a motion to certify a question to the

Supreme Court of Virginia.      We have reviewed the record and find

no reversible error.      Accordingly, although we grant the motion

to file the amici curiae brief, we deny the motion to certify a

question   to   the   Supreme   Court       of   Virginia    and     affirm   the

district   court’s    order.    See    Schafer      v.   Citibank,    N.A.,    No.

1:10-cv-00010-GBL-TCB      (E.D.      Va.    Aug.    3,     2010);    see     also

Horvath v. Bank of N.Y., N.A., 641 F.3d 617 (4th Cir. 2011).                    We

dispense   with   oral    argument      because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3